DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 1-16 in the reply filed on 7/02/21 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/02/21.
Information Disclosure Statement
The information disclosure statements (IDS) was submitted on 3/09/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Park (US PGPub 2010/0078767, hereinafter referred to as “Park”).
Park discloses the semiconductor method as claimed.  See figures 1-26 and corresponding text, where Park teaches, pertaining to claim 1, a method of forming a semiconductor structure, comprising: forming a plurality of bulk micro defects 204 within a handle substrate 200 (figures 1 and2; [0044-0057]); 
increasing sizes of the plurality of bulk micro defects to form a plurality of bulk macro defects (BMDs) within the handle substrate (figures 1 and2; [0044-0057]); 
removing some of the plurality of BMDs from within a first denuded region (DZ1) and a second denuded region (DZ2) arranged along opposing surfaces of the handle substrate (figures 1 and2; [0044-0057]); 
forming an insulating layer onto the handle substrate ([0089]); 
forming a device layer comprising a semiconductor material onto the insulating layer (figures 1 and2; [0044-0057]); and 

Park teaches, pertaining to claim 2, wherein the plurality of BMDs have first sizes that are between approximately 1,000% and approximately 20,000% larger than second sizes of the plurality of bulk micro defects (figures 1 and2; [0044-0057]). 
Park teaches, pertaining to claim 3, wherein the plurality of BMDs respectively have a size that is between approximately 3 nm and approximately 100 nm (figures 1 and2; [0044-0057]). 
Park teaches, pertaining to claim 4, further comprising: performing a first thermal process on the handle substrate to form the plurality of bulk micro defects; and performing a second thermal process on the handle substrate to increase the sizes of the plurality of bulk micro defects within the handle substrate to form the plurality of BMDs (figures 1 and2; [0044-0057]). 
Park teaches, pertaining to claim 5, wherein the first thermal process is performed at a maximum first temperature and the second thermal process is performed at a maximum second temperature that is larger than the maximum first temperature (figures 1 and2; [0044-0057]). 
Park teaches, pertaining to claim 6, further comprising: exposing the handle substrate to an environment having an argon gas or a hydrogen gas to remove some of the plurality of BMDs from the handle substrate and to form the first denuded region and the second denuded region (figures 1, 2 and 21; [0044-0057], [0111-0112]). 
pertaining to claim 7, wherein the central region has a concentration of BMDs that is between approximately 8.times.10.sup.8 BMDs/cm.sup.3 and approximately 9.times.10.sup.9 BMDs/cm.sup.3 (figures 1, 2 and 21; [0044-0057], [0111-0112]). 
Park teaches, pertaining to claim 8, further comprising: performing a first thermal process on the handle substrate to increase a number of bulk micro defect within the handle substrate from a first non-zero number to a second non-zero number; and performing a second thermal process on the handle substrate to increase the sizes of the plurality of bulk micro defects within the handle substrate to form the plurality of BMDs (figures 1, 2 and 21; [0044-0057], [0111-0112]). 
Park teaches, pertaining to claim 9, further comprising: forming the device layer on a sacrificial substrate; performing a bonding process to bond the device layer and the sacrificial substrate to the handle substrate; and removing the sacrificial substrate from the device layer after performing the bonding process(figures 1, 2 and 21; [0044-0057], [0111-0112]). 
Park teaches, pertaining to claim 10, wherein the insulating layer is formed to continuously extend around outer edges of the handle substrate (figures 1, 2 and 21; [0044-0057], [0111-0112]). 
Park teaches, pertaining to claim 11, a method of forming a semiconductor-on-insulator (SOI) substrate, comprising: 
performing a first thermal process to form a plurality of bulk micro defects within a handle substrate (figures 1, 2 and 21; [0044-0057], [0111-0112]); 
performing a second thermal process to form a plurality of bulk macro defects (BMDs) within the handle substrate by increasing sizes of the plurality of bulk micro defects; 

 forming an insulating layer onto the handle substrate; and forming a device layer comprising a semiconductor material onto the insulating layer(figures 1, 2 and 21; [0044-0057], [0111-0112]). 
Park teaches, pertaining to claim 12, wherein the first denuded region and the second denuded region vertically surround a central region having a higher concentration of BMDs than the first denuded region and the second denuded region (figures 1, 2 and 21; [0044-0057], [0111-0112]).
Park teaches, pertaining to claim 13, wherein the first thermal process is performed at a first temperature in a first range of between approximately 500.degree. C. and approximately 800.degree. C., the second thermal process is performed at a second temperature in a second range of between approximately 1050.degree. C. and approximately 1150.degree. C., and the third thermal process is performed at a third temperature in a third range of between approximately 1100.degree. C. and approximately 1200.degree. C (figures 1, 2 and 21; [0044-0057], [0111-0112]). 
Park teaches, pertaining to claim 14, wherein the first denuded region and the second denuded region respectively extend into the handle substrate to depths that are in a range of between approximately 50 nanometers (nm) and approximately 100 microns (figures 1, 2 and 21; [0044-0057], [0111-0112]). 
Park teaches, pertaining to claim 15, wherein the second thermal process and the third thermal process are a same thermal process (figures 1, 2 and 21; [0044-0057], [0111-0112]).
Park teaches, pertaining to claim 15, a method of forming a semiconductor-on-insulator (SOI) substrate, comprising: 

increasing sizes of the plurality of bulk micro defects to form a plurality of bulk macro defects (BMDs) within the handle substrate (figures 1, 2 and 21; [0044-0057], [0111-0112]); 
removing some of the plurality of BMDs from within a first denuded region and a second denuded region arranged along opposing surfaces of the handle substrate, wherein the first denuded region and the second denuded region vertically surround a central region of the handle substrate that has a higher concentration of the plurality of BMDs than both the first denuded region and the second denuded region; 
forming a first insulating layer along multiple outermost surfaces of the handle substrate; 
forming a device layer comprising a semiconductor material onto a sacrificial substrate; 
forming a second insulating layer onto the device layer and onto the sacrificial P20191619US00 Serial No. 16/812,533Page 6substrate(figures 1, 2 and 21; [0044-0057], [0111-0112]); 
bonding the second insulating layer to the first insulating layer, so that the first denuded region is between the central region and the device layer; and 
removing the sacrificial substrate to expose a surface of the device layer facing away from the handle substrate (figures 1, 2 and 21; [0044-0057], [0111-0112]).  
Park teaches, pertaining to claim 22, wherein the plurality of BMDs respectively have a size that is larger than approximately 5 nm (figures 1, 2 and 21; [0044-0057], [0111-0112]).  
Park teaches, pertaining to claim 23, wherein the central region laterally extends between a first outermost sidewall of the handle substrate and a second outermost sidewall of the handle substrate (figures 1, 2 and 21; [0044-0057], [0111-0112]).  
pertaining to claim 24, further comprising: patterning the device layer to remove parts of the device layer from along edges of the device layer (figures 1, 2 and 21; [0044-0057], [0111-0112]).  
Park teaches, pertaining to claim 25, wherein the central region laterally extends past opposing outermost sidewalls of the device layer by non-zero distances (figures 1, 2 and 21; [0044-0057], [0111-0112]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        September 11, 2021